Case: 13-12619   Date Filed: 01/28/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12619
                        Non-Argument Calendar
                      ________________________

                        Agency No. A099-169-685



RAYMOND SEBASTIAN RICHARDS,


                                                                     Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,


                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (January 28, 2014)


Before PRYOR, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 13-12619        Date Filed: 01/28/2014      Page: 2 of 5


      Raymond Sebastian Richards, a citizen of St. Vincent and the Grenadines,

petitions for review of the Board of Immigration Appeals’ (BIA) order dismissing

his appeal from the Immigration Judge’s order of removal, pursuant to 8 U.S.C.

§ 1227(a)(1)(B). The BIA concluded that, under 8 U.S.C. § 1255(c), Richards was

statutorily ineligible for adjustment of status because he was an alien crewman.

On appeal, Richards argues that he is not an alien crewman and that he was

lawfully admitted to the United States, as required for adjustment of status under 8

U.S.C. § 1255(a). After review, we deny Richards’ petition.

      We have jurisdiction to review non-discretionary legal determinations as to

statutory eligibility for discretionary relief. Alvarado v. U.S. Att’y Gen., 610 F.3d

1311, 1314 (11th Cir. 2010). We review questions of law de novo, including the

BIA’s statutory interpretations. De Sandoval v. U.S. Att’y Gen., 440 F.3d 1276,

1278 (11th Cir. 2006). We give Chevron 1 deference, where appropriate, to

single-judge, non-precedential BIA decisions where the BIA relied upon its own

precedential opinion. See Quinchia v. U.S. Att’y Gen., 552 F.3d 1255, 1258 (11th

Cir. 2008) (distinguishing cases where the agency is entitled to Chevron deference

where it relied on a federal court’s or the BIA’s precedential opinion from those

where a single-judge, non-precedential BIA opinion is not entitled to Chevron

deference where it does not rely on existing BIA or federal court precedent). We

      1
          Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984).

                                                 2
               Case: 13-12619     Date Filed: 01/28/2014    Page: 3 of 5


must defer to the BIA’s construction of a statute that it administers if it is

reasonable and does not contradict the clear intent of Congress. Id.

      The Attorney General, at his discretion, may adjust the status of an alien

who was inspected and admitted into the United States to that of an alien lawfully

admitted for permanent residence if the alien meets certain requirements. 8 U.S.C.

§ 1255(a). Alien crewmen, however, are statutorily ineligible for adjustment of

status. 8 U.S.C. § 1255(c). The Immigration and Nationality Act (INA) defines a

“crewman” as “a person serving in any capacity on board a vessel or aircraft.” 8

U.S.C. § 1101(a)(10). Under 8 C.F.R. § 245.1(b)(2), “any alien who, on arrival in

the United States, was serving in any capacity on board a vessel or aircraft or was

destined to join a vessel or aircraft in the United States to serve in any capacity

thereon,” is ineligible for adjustment of status under 8 U.S.C. § 1255(a).

      When determining whether an alien qualifies as a crewman, the BIA

examines the alien’s visa and the circumstances surrounding his entry into the

United States. Matter of G-D-M-, 25 I.&N. Dec. 82, 85 (BIA 2009). If an “alien

was issued a visa as a crewman and entered the United States in pursuit of his

occupation as a seaman, then he is to be regarded as an alien crewman.” Id. at 85.

Upon entry as a crewman, the alien cannot avoid the limitations associated with

that status. Id. at 84-85. The pivotal issue in deciding whether an alien qualifies as




                                           3
              Case: 13-12619     Date Filed: 01/28/2014   Page: 4 of 5


a crewman is whether the alien entered the United States “in pursuit of his calling

as a seaman.” Parzagonis v. INS, 747 F.2d 1389, 1390 (11th Cir. 1984).

      In Matter of G-D-M-, a three-judge panel of the BIA determined that an

alien who entered the United States on a C1/D visa and was issued an I-94 Form

that classified him as a C1 nonimmigrant in transit, qualified as a crewman because

he entered the United States with the intent to work as a crewman, even though he

never found employment as a crewman. See 25 I.&N. Dec. at 83-85. The alien

entered the United States by reason of his occupation as a seaman, regardless of

whether he had prior training or experience as a crewman, or had located future

employment on a specific vessel. Id. at 84.

      The BIA’s judgment is entitled to Chevron deference because, although it

issued a single-judge, non-precedential opinion, the BIA relied upon Matter of G-

D-M-, which is a precedential opinion. See Quinchia, 552 F.3d at 1258.

Accordingly, we will defer to the BIA’s interpretation of the INA if it is

reasonable. See id.

      The BIA’s conclusion that Richards was a crewman was a reasonable

construction of the INA. Richards obtained a C1/D visa in order to obtain

admission to the United States. He testified he had previously been employed by

Carnival Cruise Lines, he had been given a C1 visa that would allow him to work

for Carnival Cruise Lines, and the documentation he presented upon arrival in the


                                          4
              Case: 13-12619     Date Filed: 01/28/2014   Page: 5 of 5


United States included a letter from Carnival Cruise Lines. Furthermore, Richards

testified his intent in coming to the United States in 2001 was to join a ship. Based

on these considerations, Richards entered the United States in pursuit of his calling

as a seaman, and was therefore, an alien crewman. See Parzagonis, 747 F.2d at

1390; Matter of G-D-M, 25 I.&N. Dec. at 84. Because the BIA’s conclusion that

Richards was a crewman constituted a reasonable construction of the INA, this

Court must defer to it. See Quinchia, 552 F.3d at 1258.

      With respect to Richards’ argument he is eligible for adjustment of status

because he was admitted to the United States as required under 8 U.S.C. § 1255(a),

no one disputes that he meets the admission requirement under 8 U.S.C. § 1255(a).

However 8 U.S.C. § 1255(a) does not apply to alien crewman. 8 U.S.C. § 1255(c).

As an alien crewman, Richards is not eligible for adjustment of status. Therefore,

the BIA did not err in dismissing Richards’ appeal. Accordingly, we deny

Richards’ petition for review.

      PETITION DENIED.




                                          5